—In a negligence action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Queens County (Katz, J.), dated January 25, 1991, which granted the plaintiffs’ motion to vacate their default in answering the defendant’s summary judgment motion and, upon reargument, denied the defendant’s motion for summary judgment.
Ordered that the order is affirmed, without costs or disbursements.
Since the plaintiffs proffered a reasonable excuse and demonstrated that they possessed a meritorious action, the Supreme Court properly vacated their default in answering the defendant’s summary judgment motion (see, CPLR 5015; Mineroff v Macy’s & Co., 97 AD2d 535). In addition, we cannot say, as a matter of law, that there was any extraordinary and unforeseeable act which severed the causal connection between the infant plaintiff’s injury and the defendant’s alleged negligence (cf., Falcone v City of New York, 170 AD2d 575; Green v New York City Hous. Auth., 82 AD2d 780, affd 55 NY2d 966). Accordingly, the defendant’s motion for summary judgment was properly denied. Lawrence, J. P., Eiber, O’Brien and Ritter, JJ., concur.